Citation Nr: 1138846	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether there was clear and unmistakable error in the rating decision by the RO in October 2006, denying dependency and indemnity compensation. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to December 1980.  He died in March 2006.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the VARO in Manila, the Republic of the Philippines.  

The claim was previously denied by the RO in a rating decision in October 2006.  In August 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases subject to presumptive service connection due to exposure to certain herbicides in Vietnam during the Vietnam era.  As the intervening change in the law was a substantive change, it created a new and different entitlement to a benefit.  See Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir.1994) (If a new law provides for benefits not previously available, even though grounded on some but not all of the same facts adjudicated under an earlier law, a new cause of action is created along with a new entitlement to a remedy.).  The Board therefore has styled the claim as a new claim, rather than an application to reopen the previously denied claim. 

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

Also in a rating decision in March 2010, the RO denied the Appellant's claim of clear an unmistakable error in the rating decision in October 2006, denying dependency and indemnity compensation.  





In correspondence in April 2010, the Appellant disagreed with the RO's determination.  As the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).


REMAND 

The Veteran served in the Republic of Vietnam during the Vietnam era, where he was presumed to have been exposed to certain herbicides, including a herbicide, commonly referred to as Agent Orange. 

The Veteran died in March 2006, and according to the death certificate, the cause of death was cardiopulmonary arrest due to acute myocardial infarction, which was signed by a physician, who had not attended the Veteran.  Also as part of the death certificate was a postmortem certificate of death that listed the cause of death at autopsy as cardiopulmonary arrest due to pneumonia due to chronic obstructive pulmonary disease due to alcoholic liver disease.

In August 2010, while on appeal, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, which includes acute myocardial infarction, to the list of diseases, which are presumed to have been incurred in service for a Veteran who was exposed to Agent Orange in Vietnam, and the amended version of 38 C.F.R. § 3.309(e) does apply. 

As the evidence of record is insufficient to decide the claim, further development of the record under the duty to assist is needed. 




Accordingly, the case is REMANDED for the following action: 

1.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf, private medical records, pertaining to the Veteran's health problems, including any heart disease, before February 2006. 

2.  After the development has been completed, if additional evidence is received, determine whether a medical opinion is needed to reconcile the difference between the cause of death as listed on the death certificate and the cause of death at autopsy. Then adjudicate the claim for the cause of death, considering 38 C.F.R. § 3.303(e), diseases associated with exposure to Agent Orange, including ischemic heart disease, which includes acute myocardial infarction.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.  

3.  On the claim of clear and unmistakable error in the rating decision by the RO in October 2006, denying dependency and indemnity compensation, furnish the Appellant and her representative a statement of the case. In order to perfect an appeal of the claim, the Appellant must still timely file a substantive appeal.





The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2010). 



Department of Veterans Affairs


